Citation Nr: 0908955	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-28 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for bilateral hearing 
loss.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, retired from active duty 
in June 1978 with 20 years of military service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In November 2006, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the file.  

In July 2007, the Board remanded the case to the RO for 
additional development.  The Board also promulgated a 
decision on the issue of service connection for gouty 
arthritis.  In that decision, it was noted that since the 
rating decision of January 2005, evidence submitted by the 
Veteran showed bunions of the feet, surgery for hallux 
limitus of the left foot, chondromalacia of the patellae, 
infrapatellar tendonitis of the right knee, and quadriceps 
tendonitis.  It appears that the Veteran desired to raise the 
claims of service connection for bilateral foot and knee 
disabilities, other than gouty arthritis, and the matter is 
referred to the RO for appropriate action. 

The reopened claim of service connection for bilateral 
hearing loss is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in September 1994, the RO denied the 
claim of service connection for bilateral hearing loss; after 
the Veteran was notified of the adverse determination and of 
his procedural and appellate rights in September 1994, he did 
not appeal the rating decision and the rating decision became 
final by operation law based on the evidence of record at the 
time.

2. The additional evidence presented since the rating 
decision in September 1994 by the RO, denying service 
connection for bilateral hearing loss, is not cumulative or 
redundant of evidence previously considered and by itself or 
when considered with previous evidence relates to an 
unestablished fact necessary to substantiate the claim of 
service connection.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  As the 
application to reopen the claim of service connection for 
bilateral hearing loss is favorable to the Veteran, no 
further action is required to comply with the VCAA.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a rating decision in September 1994, the RO denied service 
connection for bilateral hearing loss on the basis that the 
claimed disability was not shown in service.

In a letter, dated in September 1994, the RO notified the 
Veteran of the adverse determination and of his procedural 
and appellate rights.  The notice included the Veteran's 
right to appeal the adverse determination by notifying the RO 
of his intention within one year from the date of the letter.  

As the Veteran did not indicate his disagreement within the 
time allotted, the rating decision by the RO in September 
1994 became final by operation of law, except the claim may 
be reopened if new and material evidence is presented.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

The evidence of record at the time of the rating decision in 
September 1994 consisted of service treatment records.  These 
records showed in part that an audiogram at the time of the 
separation physical examination conducted in March 1994 
indicated the following pure tone thresholds, in decibels, at 
500, 1000, 2000, 3000, 4000, and 6000 Hertz: 0, 10, 10, 10, 
25, and 50 in the right ear; and 0, 5, 20, 10, 30, and 35 in 
the left ear.  His "PULHES" physical profile included "1" 
for hearing.  An audiogram taken earlier, in June 1992, 
disclosed auditory thresholds that were lower than those on 
the separation examination (and it was noted on this 
audiogram that the Veteran was not routinely exposed to 
hazardous noise).  

Current Claim to Reopen

As the unappealed rating decision in September 1994 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

In July 2004, the Veteran submitted a statement indicating an 
intent to reopen certain claims of service connection; the RO 
evidently inferred that hearing loss was among them.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in September 1994 includes VA outpatient records, 
hearing testimony, and statements of the Veteran.  

Analysis

The additional evidence consists, in part, of a VA outpatient 
record, dated in August 2005, indicating that the Veteran was 
seen for an audiology consultation on the basis of his 
complaint of hearing loss.  He reportedly underwent an 
audiologic assessment, which showed pure tone threshold 
results of normal hearing acuity bilaterally in the primary 
speech frequencies and a mild degree of bilateral 
sensorineural hearing loss in the higher frequencies.  As an 
aside, the Board remanded this case to the RO in July 2007 to 
obtain the VA audiogram report showing the auditory 
thresholds, expressed in decibels, but only a duplicate of 
the August 2005 audiology consultation report was added to 
the file, possibly to indicate that the audiogram could not 
be located.  

The additional evidence also includes hearing testimony and 
statements of the Veteran, wherein he contended that his 
hearing acuity was not tested at the time of his military 
retirement; that within a year of his military discharge he 
began complaining to the VA of hearing loss; that his hearing 
loss has since become worse as shown by testing in 2005; and 
that he attributed his hearing loss to in-service noise 
exposure during the course of his job in the motor pool and 
as a truck driver (he also cited his participation at a hand 
grenade range at Fort Jackson).  

The evidence is new and material because it relates to the 
unestablished fact necessary to substantiate the claim, 
namely, that the Veteran has a hearing loss disability, the 
absence of which was the basis for the prior denial of the 
claim.  

While it is still not certain whether the Veteran's hearing 
loss disability meets VA standards under 38 C.F.R. § 3.385, 
due to the apparent unavailability of the August 2005 VA 
audiogram, the Board will decide the case in a light most 
favorable to the Veteran.  As the evidence is new and 
material, the claim of service connection for bilateral 
hearing loss is reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for bilateral hearing loss is reopened, 
and to this extent only the appeal is granted.  


REMAND

Prior to considering the claim of service connection for 
bilateral hearing loss on the merits, under the duty to 
assist additional evidentiary development is needed.  
Specifically, a VA examination, to include an audiology 
evaluation and an opinion regarding etiology of any finding 
of hearing loss under the VA standard for hearing disability 
provided in 38 C.F.R. § 3.385, is in order.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
audiological examination, to ascertain 
whether any current bilateral hearing loss 
that meets the VA regulatory standard of 
38 C.F.R. § 3.385 is at least as likely as 
not related to acoustic trauma in service.  
The claims file must be made available for 
review by the examiner.  The examiner is 
asked to consider the Veteran's military 
occupational specialty in motor transport 
operations, consider the service audiogram 
reports of June 1992 and March 1994, and 
elicit information on the Veteran's post-
service occupational noise exposures.  

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

2. After the development requested has 
been completed, adjudicate the claim.  If 
any benefit sought on appeal remains 
denied, furnished the Veteran a 
supplemental statement of the case and 
return the case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


